Citation Nr: 0106404	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a right shoulder injury.  

2.  Entitlement to service connection for residuals of a left 
tibia fracture.  

3.  Entitlement to service connection for residuals of a 
right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from August 1992 to 
August 1996.  He claims that right shoulder, left ankle, and 
right ankle disabilities that preexisted his entrance onto 
active duty in August 1992 underwent permanent increases in 
severity as a result of his period of military service, and 
that, therefore, service connection is warranted for each 
disability on the basis of aggravation.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Service medical records show that medical history provided in 
December 1991, in conjunction with the appellant's enlistment 
examination, include a broken left tibia in 1986, a broken 
right ankle in May 1990, and right shoulder surgery in June 
1991.  It was noted that the left tibia had healed well by 
cast, that the right ankle was asymptomatic, and that the 
appellant had played high school football in the Fall of 1991 
without any right shoulder problems.  Examination revealed 
that the right ankle and left leg were considered quite 
normal in length and range of motion, and that there was full 
range of motion and  good musculature in the right shoulder, 
without instability or atrophy.  The conclusions were that 
there had been excellent healing of the right ankle and left 
tibia fractures, and that there had been excellent repair of 
the right shoulder dislocation.  During service, the 
appellant was treated for a right ankle sprain in September 
1994, after stepping off a curb and inverting the ankle, and 
for a left ankle sprain in February 1996, after falling while 
running.  The service medical records show no complaint, 
treatment, or diagnosis of any right shoulder problem.  The 
examiner at the appellant's May 1996 separation examination 
stated that he had no current limiting medical problems.  

In a March 1999 medical record, D. W. Carlisle, M.D., noted 
that the appellant had sustained a traumatic shoulder 
dislocation many years before and had undergone an open 
Bankhart repair in 1991.  The physician also noted history 
provided by the appellant of having done fine for 
approximately one year postsurgery until becoming actively 
involved in the military, where, he claimed, he had to 
perform a lot of military presses and pull-ups and began to 
notice increased symptoms of subluxation that gradually 
worsened over the course of his military activity.  The 
appellant indicated that he eventually developed frank 
subluxation, even with activities of daily living, and 
continued to have pain and popping with intermittent 
subluxation of his right shoulder.  Examination of the right 
shoulder by Dr. Carlisle revealed a positive apprehension 
sign, normal range of motion, and a significant anterior 
subluxation with ROM.  Rotator cuff strength testing was 
normal, and there was no multi-directional instability or 
generalized ligamentous laxity.  X-rays showed sequelae of an 
open Bankhart with two suture tacks in the anterior and 
inferior glenoid, without obvious Hill-Sachs lesion or acute 
findings.  The assessment was right traumatic anterior 
shoulder dislocation, status post open Bankhart repair with 
recurrent anterior instability.  Dr. Carlisle opined that 
based on the examination and history provided by the 
appellant, it was likely that his current complaints were 
related to his military activities, inasmuch as he did well 
from his surgery until he began aggressive activities and 
subsequently developed recurrent anterior shoulder 
instability related to military activities.  

In a November 2000 examination report, F. Ruefer, M.D., 
indicated that the appellant was seen for complaints of right 
ankle pain and popping with some  instability, left ankle 
pain popping and instability, and instability of the right 
shoulder.  Dr. Ruefer noted the appellant's history of 
preservice fractured right ankle, fracture left tibia and 
anterior inferior instability of the right shoulder that 
required surgery and his reported history of complete healing 
of the right shoulder and both fractures and no difficulty 
whatsoever with the shoulder or either ankle until service.  
The appellant reported that during service he had been seen 
once for a right ankle sprain and once for a left ankle 
sprain, and that he had experienced difficulty with his right 
shoulder although he was never seen in the infirmary for his 
right shoulder.  Dr. Ruefer indicated that the appellant 
appeared to describe anterior subluxation of the right 
shoulder during service.  The appellant also indicated that 
he had continued to have difficulty with his right shoulder 
and both ankles since service.  Dr. Ruefer's examination of 
the appellant's right shoulder revealed full range of motion, 
a well-healed anterior scar, intact radial pulse, sensation, 
and motor function, a positive apprehension sign, and what 
appeared to be increased anterior posterior laxity when 
compared to the opposite side.  With external rotation and 
abduction, the appellant complained of anterior and superior 
posterior pain in the right shoulder.  X-rays of the right 
shoulder were considered normal other than evidence of 
previous surgery with two suture anchors in place.  
Examination of the appellant's ankles revealed a l+ anterior 
drawer sign and mild to moderate anterolateral instability 
secondary to loss or stretching out of the anterior 
"fibulotalar" ligament.  There was full range of motion of 
both ankles with some mild crepitus but no effusion.  
Dorsalis pedis and posterior tibial pulses were intact, as 
was sensation and motor function.  X-rays of both ankles 
appeared to be normal.  Dr. Ruefer's impression as to the 
appellant's ankles was, based on history provided by the 
appellant and review of his records, including his service 
records, that he had sustained repeated injuries to both of 
his ankles that had resulted in anterolateral instability.  
Dr. Ruefer opined that the probability was greater than 
50 percent that this had occurred during military service.  
Concerning the right shoulder, the impression was that, while 
anterior subluxation of the right shoulder had existed prior 
to military service, history provided by the appellant 
indicated that the shoulder was asymptomatic after surgery 
until he entered military service where the redevelopment of 
right shoulder symptoms indicated that the shoulder repair 
was stretched out during physical training and exercises, and 
became the source of his current difficulty.  Dr. Ruefer 
opined that there was a greater than 50 percent probability 
that the current right shoulder problem occurred in the 
service.  

At a July 1997 VA examination, the appellant complained of 
pain in the right shoulder and both ankles.  Physical 
evaluation revealed slight limitation of motion in the 
shoulder, and a diagnosis of posttraumatic osteoarthritis of 
the shoulder was made without benefit of X-rays.  An October 
1997 X-ray examination  revealed two metallic staples 
overlying the glenoid process of the right scapula from prior 
surgery without evidence of acute fracture or dislocation.  
Evaluation of the ankles revealed no objective evidence of 
pain on motion and no evidence of functional limitation of 
either ankle.  Mild osteoarthritis was diagnosed for each 
ankle without benefit of X-rays.  X-rays in October 1997 
showed the ankles to be normal.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his due process rights, the Board 
finds that the claims must be remanded for the following 
actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination. The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current disorders involving the 
right shoulder, left tibia, and right ankle, 
and to express an opinion as to whether it is 
as least as likely as not that the evidence 
demonstrates that the claimed disorders began 
in service or that a preexisting right shoulder 
disorder, left tibia disorder, or right ankle 
disorder underwent a permanent increase in the 
underlying level of pathology during military 
service. The examiner should provide complete 
rationale for all conclusions reached.  

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action, including that required by the VCAA, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims, to include a summary of the evidence and 
the applicable laws and regulations considered pertinent to 
the issues currently on appeal.  An appropriate period of 
time should be allowed for response.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


